Doderidge, J.
If one contracts with I. S. that if he goes to Rome and returns safe, he will pay him £. 20 two months after his return, then I. S. ought to give notice. Otherwise a great inconvenience would ensue. For he might return in some port in this country and conceal himself, so that the other could not take notice of his return.
Jones, J.
agreed on the main question. But he said, that in this case, the plea is that the party suit ad hoc requisitus, and the request implies notice of the marriage, because he demands the money on account of the marriage.
And the court agreed, that the request was a sufficient notice, and adjour natur. Postea 97. Poph. 164, 3 Cr. 90. Roll. 461 and 468,